PER CURIAM:
Eric M. Richardson appeals the district court’s orders denying his petition for a writ of mandamus and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we grant Richardson leave to proceed in for-ma pauperis and affirm for the reasons stated by the district court. Richardson v. Quarles, No. l:13-cv-01154-GLR (D. Md. filed Feb. 28, 2014 & entered Mar. 4, 2014; filed Mar. 25, 2014 & entered Mar. 26, 2014). We deny Richardson’s petition to this court for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.